        Case 2:21-mj-00144-DB Document 5 Filed 09/16/21 Page 1 of 1

                                                                           FILED
                       UNITED STATES DISTRICT COURT               September 16, 2021
                      EASTERN DISTRICT OF CALIFORNIA               CLERK, US DISTRICT COURT
                                                                     EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:21-mj-00144-DB

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
JEREMIAH STARK,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release JEREMIAH STARK ,

Case No. 2:21-mj-00144-DB Charge 18 USC § 2423(b), from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                         X   Unsecured Appearance Bond $        50,000

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                             (Other):    The defendant release is delayed until,

                             Friday, September 17, 2021 at 8:00 AM.

      Issued at Sacramento, California on September 16, 2021 at 2:00 PM.

                                   By:

                                         Magistrate Judge Allison Claire
